Dear bvsr~or:
                                    Ret The authorityto give pemia~loa
                                    to 011%jo m&m a nproduotlon of "Dawa
                                    012tll%Aluno," a pdntin(snow Ia tti
                                    Sonata Obmnbor.

         web eto
              g lo h o wledg
                          r ea
                             .r of
                                1 pyour
                                     t letter of July 16, 1941, making
thefollDwlllginquIryr

"The questloaartmthe ourtody aad oontml of @mtinga ia the soaat4irem
quently m,rbsr, aad I mu parbloukrly   mmindod oi mmerout inquirea ati re-
quertawhloh oar@ totb Uenteennial    WmIrrIon of Controlduring ltr oxI&-
en00*

"1 have R requwmtnow for pelmirrlonto III&Oa rsproduotlon-of  the *m   On
the ALarno,"which burgs in the Senate Chawker,aad I whall appreolitean
opiniw from you as to Mm properperroa or perrorPm~authorised to give aaoh
perluisrion.”

     Artiols 665 of the Revbed Civil Statutea,1926, deolare8:  "The
State Boardof Controlshallhavo ohargoaad oontrol . . . of all publlo
personalproperky,and la ohargedwiththe reapon8iblllty   to properlyoara
loraad proteotmmhproper@ fromdamaga,iatruelon01 improperuaaga,
. . .”

     ‘m pre not advisedaa to the nmtwr of aoqulaitlonti the State o?
this OanvwIl-- that In, whetherBy donatioaor by pumbaae# neitherare
we advisedaB ta whether tha State was nominaldome or pnrohaserof the
pointingor whether the apparenttitle,whether by donationor purohaae,
wan to the Senate.

         Howwwr them thIngsmyr be, in awy evwat the paintiag1% public
propertis- the propertyof the State - evea thoughIt 1s dentined+a
u%e by the ssnate.                                                           1
      The fngislatureis authorleadto oreateand to reorePtaor oha8ge
trmtesw, fiduoiariesor oustodirnsof State pperby.    (tinderP. Vioto-
rla County,131 S& 821).
HonorableCoke Stevenson- page 2 (O-3768)



          YOG are, therefore,
                            respectfillyadvisedIt is the opinionof
this DepPrtmentthat permissionto reproduoethe pPinting"Dawn on the Alem*
now in the &mats Chambershould be obtainedfromthe Board of Control.

         m might add of oouree If the &mats were Ia s-wsion,even the Board
of Controlwould have no authorIty,'aogwxld it attemptto oWoi89 &uoh kuth-
orlty,to gIm pemdeeion to do naythingin fhle oonneotlonthatwould in my-
tins interferewith tb Senate In its superiorrights d enjoymentto the uee
of the SenateChmber cuadIfs rppurtenpnoee~

          IFaneed hardlyto add that if the pDintingis copyrighted,the omer
of the rights;would not lm prejudioedby any mnsent given by the Board.

         Trustingthat this will be sufficientemwer to your inquiry,- are

                                             Very truly yours

                                    AZ-         QENEML OF 'ZUS


                                    By /s/     Oole Sp-aer

                                                 Ooie Spear
                                                  Amistalrt

AFFRovEDJULY 22, 1941
/s/Grover Soilers
FIR8T A8SISWLBT
ATl'
   ORIBY GEM-
                                                 APPROVED
                                             OPINIOIJ
                                                    COMMITTEE
                                                 BYBWB.
                                                 CHAm